*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated July 22, 2021 is acknowledged.
Priority
This application is a 371 of PCT/FR2017/051844 filed on 07/06/2017, claiming foreign priority in French application FR 16 56 555 filed on 07/07/2016.
Claim Status
Claims 18-24, 26-28, 30, and 32-34 are pending. Claims 1-17, 25, 29, and 31 were cancelled. Claims 18-24, 26-28, and 30 are examined on the merits. Claims 32-34 remain withdrawn.
Withdrawn Claim Rejections -35 USC § 112
Rejection of claim 23 is withdrawn because dependency of claim 23 was amended from claim 18 to claim 22, which is sufficient to overcome the indefiniteness rejection. 
Rejection of 26 is withdrawn in part because the second occurrence of “(2.16 kg @ 190°C)” was not amended, and rejection of claim 27 is withdrawn because parentheses were deleted from the phrase and @ was replaced with “at”. 
Rejection of claim 31 is withdrawn because claim 31 was cancelled.  
Claim Objections
Claim 26 is objected to because it is missing “at” between kg and 190°C. 
Maintained and New Claim Rejections -35 USC § 112
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the two different monomers are taken from alpha-olefin having at least 5 carbon atoms" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 21 depends from claim 18 and claim 18 was amended by deleting “two different monomers…atoms”. Thus, claim 21 is indefinite. 
Claim 26 continues to recite “2.16 kg @ 190°C” in parentheses. The claims is indefinite because it is not clear if the text in parentheses is required or optional. This rejection is maintained because the claim continues to recite parentheses.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 24 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 24 does not further limit claim 18 because claim 18 requires a copolymer of ethylene and octene. Thus, claim 24 requiring the copolymer to be a copolymer of ethylene does not further limit claim 18.
Claim 30 does not further limit claim 18 because it requires an element that is positively excluded from claim 18. Thus, claim 30 broadens the scope of claim 18 because it includes an element excluded by claim 18.
Rejection of claim 30 is maintained because in the remarks dated 07/22/2021, the applicant stated that amendment of claim 23 overcomes the rejection of claim 30. 
This was not sufficient because amendment of claim 23 does not affect the scope of claim 30 nor claim 18. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Maintained Claim Rejections -35 USC § 103
Modified as Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-24, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vitrano (US 2012/0259050 A1 Published October 11, 2012) as evidenced by Jones et al. (US 2008/0021149 A1 Published January 24, 2008) and Dow Safety Data Sheet for Affinity GA 1900 (Pages 1-11, accessed on 01/15/2021 from https://www.dow.com/en-us/document-viewer.html?docType=SDS&contentType=SDS&product=17531z&tradeProduct=000000017531&selectedCountry=US&selectedLanguage=EN&recordNumber=27805129). 
The claims encompass an adhesive composition.
The teachings of Vitrano are related to a hot melt adhesive that is comprised of a metallocene catalyzed polyethylene polymer, a hydrogenated styrenic block copolymer, a tackifying resin, and a solid plasticizer. The preferred polyethylene polymer is an ethylene -octene copolymer (Abstract).
Patent Example 1 in Table 3 (paragraph 0109) which contains 5 wt. % plasticizer Benzoflex 352, 50 wt. % hydrogenated resin Escorez 5600, 37 wt. % metallocene polymer Affinity GA 1900, and 8 wt. % hydrogenated styrenic block copolymer Kraton G 1657.
Regarding claim 18, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent Example 1 adhesive by varying the concentration of Affinity GA 1900 in the range from about 20 wt. % to 60 wt. %, with a reasonable expectation of success because Vitrano teaches that the concentration of metallocene based polyolefin polymer in the adhesive ranges from 

The claimed composition is intended for “strip-free hair removal”. The intended use limits the claimed composition to the extent that the composition is suitable to be applied to skin. There is no evidence that Benzoflex 352 and Kraton G 1657 would not have been suitable for application to skin. Since the prior art composition contains the required components of the claimed composition, and both compositions are described as adhesives, it would have been reasonable to the skilled artisan to conclude that the prior art composition could have been used for strip-free hair removal.

Regarding claim 20, it would have been obvious to have modified the Patent Example 1 composition by varying the concentration of Escorez 5600 in the range from 15% to 65% by weight of the adhesive, with a reasonable expectation of success because Vitrano teaches that the tackifying resin may be present in the adhesive in the range from 15 wt. % to 65 wt. %. The claimed range is obvious because it overlaps with the prior art range.
Regarding claim 21, octene contains at least 5 carbon atoms.
Claim 22 is a product by process claim that describes how the copolymer was obtained. Affinity GA 1900 could have been obtained by coordination polymerization, absent evidence to the contrary.
Claim 23 is a product by process claim that is interpreted to describe polymerization of the copolymer. Affinity GA 1900 is described as obtained by polymerization catalyzed by metallocene.
Regarding claim 24, Affinity GA 1900 is a copolymer of ethylene.
Regarding claims 26 and 27, Affinity GA 1900 has a melt index of 1000 g /10 minutes measured using temperature 190°C and a weight 2.16 kg (paragraph 0030). The claimed ranges are obvious because the ranges encompass the prior art value.
Regarding claim 28, Affinity GA 1900 has a density of 0.84-0.94 as evidenced by Dow. The claimed range is obvious because it overlaps with the prior art range.
Regarding claims 19 and 30, it would have been prima facie obvious to a person of ordinary skill in the art to have further modified Patent Example 1 by adding an ethylene vinyl acetate copolymer to the adhesive, with a reasonable expectation of success because Vitrano teaches that supplemental polymers could be added to provide specific desired 
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.
Examiner’s Response to Applicant’s Arguments 

	Applicant’s arguments were fully considered but are not persuasive for the following reasons.
	The prior art composition could have been used for strip-free hair removal because it meets all of the structural limitations of the claimed composition. There is no evidence on the record that Vitrano’s composition could not be used for strip-free hair removal. It is also noted that Vitrano teaches using the hot melt composition at a temperature that is preferably below 150°C so that heat sensitive substrates do not get damaged (paragraph bridging columns 9 and 10). Vitrano’s composition would have been suitable for application to skin because the composition can be used or applied at temperatures below 150°C, which encompasses temperatures suitable for application to skin.   
	The claimed concentration range of between 5 and 15% by weight and between 1 and 18% by weight are obvious over greater than 20% by weight because 15% and 18% are close enough to 20% that a person skilled in the art would have expected them to have the same properties. The prior art composition is described as an adhesive and the claimed composition is described as an adhesive, which shows that the prior art composition having greater than 20% by weight of copolymer has the same properties as claimed composition. The specification was reviewed and there is no evidence that any of the claimed concentrations are critical. 
	The data submitted in Exhibits A, B, and C were not considered because they were not submitted in an affidavit or declaration, as required by MPEP 716.02(g) which states "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25  and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989). Publications may, however, be evidence of the facts in issue and should be considered to the extent that they are probative.”
	Applicant’s arguments related to the data in Exhibits A, B, and C are not moot because they are based on improperly submitted data that were not considered. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gOY. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617